Citation Nr: 0713644	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for residuals of a 
fracture of the nose.

3.  Entitlement to service connection for a scar of the upper 
lip, residual of a laceration. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active air service from April 1961 to April 
1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2003 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  In service the appellant did not sustain trauma to his 
face, mouth, or teeth.

2.  There is no competent medical evidence showing a 
diagnosis of a disability which is a residual of a fracture 
of the appellant's nose. 

3.   There is no competent medical evidence or other credible 
evidence showing that the appellant has a scar on his upper 
lip which is a residual of a laceration of the upper lip in 
service.


CONCLUSIONS OF LAW

1.  Service connection for loss of teeth is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 4.150, Diagnostic Codes 9900-9916 (2006).           

2.  Residuals of a fracture of the nose were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  A scar, residual of a laceration of the upper lip, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in June 2003 and 
May 2005.  The appellant was essentially asked by VA to 
submit any pertinent evidence in his possession, and he was 
specifically informed by VA of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

VA's request to the appellant to provide any evidence in his 
possession that pertains to his claims was contained in the 
RO's May 2005 letter.  There is no indication in the record 
or reason to believe that the ultimate decision on the merits 
of the claims would have been different had complete VCAA 
notice been provided at an earlier time.

Moreover, all available evidence pertaining to the claims on 
appeal has been obtained.  Neither the appellant nor his 
representative has identified any additional pertinent 
evidence which could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to these claims.

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2006) (harmless error). 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Loss of Teeth

Dental disabilities which may be awarded compensable 
disability ratings include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916. 

In this case, the veteran's service medical and dental 
records do not contain any evidence indicating that he 
sustained trauma to his teeth or mouth in service.  
Comparison of the dental section of the report of the 
appellant's medical examination in March 1961 for the purpose 
of enlistment with the dental section of the report of his 
medical examination in February 1965 for the purpose of 
discharge from service does show that he was missing some 
teeth at the end of his period of active service which had 
been present at entrance upon active duty service, but the 
mere fact of a tooth missing at service separation which the 
service member had at service entrance is not proof that the 
loss of a tooth or of teeth was due to dental trauma in 
service as opposed to a cause for which service connection 
may never be granted.  

In April 1965, VA Form 10-2827, Application For Outpatient 
Treatment, was received from the appellant.  The appellant 
filed such claim for VA outpatient dental services for "loss 
of a tooth while in service" which he alleged had occurred 
in February 1962.  By a VA Dental Rating Sheet dated in July 
1965 entitlement to VA outpatient dental treatment to extract 
tooth #1, which was impacted, was granted.  The July 1965 VA 
Dental Rating Sheet listed the appellant's history of dental 
treatment in service and in no way indicated that he received 
any dental treatment in service which was necessitated by 
dental trauma.     

In a statement received in May 2003, the appellant alleged 
that he had sustained "loss of teeth due to trauma" in 
service but neither then or since has he or his 
representative submitted or identified any existing evidence, 
medical, dental, or lay, which would support or tend to 
corroborate his allegation.  

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b).

The appellant's statements in writing to VA which are of 
record alleging that in service he sustained dental trauma 
resulting in the loss of teeth are considered "positive 
evidence" in support of his service connection claim, but 
there is no other positive evidence of record in this case.  

The fact that the appellant's service dental and medical 
records are entirely negative for any indication of dental 
trauma or of loss of any teeth due to trauma is considered 
"negative evidence", that is, evidence contrary to the 
appellant's claim for service connection for loss of teeth.  
The lack of any statement by a dentist or physician (service 
department, VA, or private) reporting at any time since 
February 1962 a finding of oral trauma or dental trauma or 
treatment for same is significant negative evidence.  
Furthermore, in the Board's view, it is highly unlikely that 
an individual such as the appellant would have sustained 
trauma to his teeth/mouth/face during active service in the 
Air Force severe enough to loosen teeth, which either fell 
from his mouth at the time of the in-service injury or had to 
be removed later by a dentist or oral surgeon, and such 
events were not at all documented in the person's service 
medical/dental records when those records appear to be 
complete in every other respect.  

The Board concludes that there is not an approximate balance 
of positive and negative evidence on the matter of whether in 
service the appellant suffered dental trauma resulting in 
loss of teeth but rather that the preponderance of the 
evidence of record is against the claim for service 
connection for loss of teeth, so entitlement to that benefit 
is not established.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303,  4.150, Diagnostic Codes 9900-9916.           

Residuals of Fracture of Nose

Service connection presupposes a diagnosis of a current 
disease.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).  

In his statement received in May 2003, the appellant asserted 
that in service he sustained a "broken nose."  However, his 
service medical records are negative for such injury, and he 
and his representative have not presented or identified any 
existing evidence or information which might support and 
corroborate the contention that in service the appellant 
sustained a fracture of the nose.  

The appellant's VA outpatient treatment records compiled in 
recent years show that he has told VA treating physicians 
that his nasal drainage which they have found to be due to 
allergic rhinitis is attributable to a nasal fracture in 
service.  His stated belief in that regard, however, is 
lacking in probative value because as a layman without 
medical training or expertise he is not qualified to provide 
a medical opinion on a question of medical diagnosis or 
medical causation, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), and his VA treatment records do not show that any 
treating VA physician has agreed with the appellant's opinion 
as to the etiology of his nasal drainage.    

There is no competent medical evidence of record in this case 
of a diagnosis of any current disorder or disability which is 
a residual of a fracture of a nasal bone during the 
appellant's period of active air service or, indeed, at any 
time, and his claim for service connection for residuals of a 
fracture of the nose must be denied on that basis.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau, 
supra.  

A Scar of Upper Lip, Residual of Laceration 

The appellant's service medical records are negative for a 
notation or medical finding that he sustained a laceration of 
his upper lip and had a scar on his upper lip during his 
active service.  His post-service VA medical treatment 
records associated with the other evidence in his VA claims 
file likewise fail to refer to any trauma to or scar of his 
upper lip.  The appellant and his representative did not 
submit in support of his claim on appeal any photographs 
purporting to show that he currently has a scar on his upper 
lip or any medical evidence in support of the service 
connection claim.  On this record, there is no reasonable 
basis in law or in fact to allow service connection for a 
claimed scar as a residual of a laceration of the upper lip 
in service, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303; Rabideau, supra.

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the claims on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005). 

ORDER

Entitlement to service connection for loss of teeth is denied

Entitlement to service connection for residuals of a fracture 
of the nose is denied

Entitlement to service connection for a scar of the upper 
lip, residual of a laceration, is denied



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge,
 Board of Veterans' Appeals




 Department of Veterans Affairs


